JANVIER, J.
Plaintiff, a corporation engaged in the city of New Orleans in the publication of newspapers, sues defendant for $370, claiming that to be the balance due on a contract for advertising.
Defendant is in the clothing business in New Orleans and was induced by a solicit- or for plaintiff to sign a contract, which forms the basis of this suit.
Defendant contends that, at the time he signed the document, the blank spaces therein were not filled in and that he instructed the solicitor to fill in the spaces to the effect that he would pay $5 per week, whereas the contract, as it appears in the record, stipulates for the payment of $10 per week for 400 weeks.
The trial court came to the conclusion that, at the time defendant signed the contract, it was properly filled in and that he was liable for the balance remaining due in accordance therewith.
A reading of the record convinces us that the finding of the trial judge was correct.
The judgment appealed from is affirmed at the cost of appellant.